By the Court,

Bennett, J.
The constitution has not -entune-*91rated the courts from whose judgments an appeal will lie to the supreme court, and the statutes have not conferred upon ns appellate jurisdiction over judgments of county courts. It is true, the constitution declaims that this court shall have appellate jurisdiction in all cases where the matter in dispute exceeds two hundred dollars, and that the statute has empowered ns to issue writs of certiorari where they may be necessary in the exercise of our jurisdiction. (Act to organize the supreme courts passed Feb. 14, 1850, § 7. Constitution, Art. 6, § 4.) But the court cannot exercise the jurisdiction conferred by the constitution, until the mode in which it shall be exercised is prescribed by statute. We entertain appeals from the district courts, because the statute- has provided the means by which, and defined the manner in which, they may be brought before us and determined. But no such provision has been made in relation to judgments of comity courts ; and until that is done, I do not see how we can properly review them. The authority to issue writs of certiorari, given by the statute above cited, is to be regarded only as auxiliary to the complete jurisdiction of this court over proceedings in the district courts. Thus we may, by virtue of this statute, issue such writs for the purpose of reviewing summary proceedings of the district courts, or of bringing up, in ordinary cases of appeal, matters which do not strictly form a part of the record; and to these, and similar cases, I think our power to issue writs of certiorari is limited. My opinion is that the application should be denied.
Ordered accordingly.